TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00383-CV



                                         C. G., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




                 FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
         NO. 20-0720, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant C.G. filed her notice of appeal on June 24, 2022. Her brief due was due

August 8, 2022. Amanda J. Wilhelm, counsel for appellant, filed a motion for extension of time

to file appellant’s brief, seeking to extend the deadline from August 8 to August 28, 2022.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Amanda J. Wilhelm to file

appellant’s brief no later than August 28, 2022. If the brief is not filed by that date, counsel may

be required to show cause as to why she should not be held in contempt of court.
              It is ordered on August 12, 2022.



Before Chief Justice Byrne, Justices Triana and Smith




                                                  2